Citation Nr: 0432311	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  98-03 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
lip scar.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left leg disorder.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of an eye injury.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of dental trauma.

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a nose injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

A claim received in December 1995 included an application to 
reopen the issue of entitlement to service connection for a 
nervous disorder, other than PTSD.  This issue is not 
developed or certified for appellate review.  Hence, it is 
referred to the RO for appropriate action. 

In March 1998, the veteran requested a travel board hearing; 
however, this request was withdrawn in September 2004.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part. 


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD.

2.  Evidence received since an October 1974 rating decision 
denying entitlement to service connection for left leg injury 
residuals is not so significant that it must be considered in 
order to fairly decide the merits of this claim.

3.  Evidence received since an October 1974 rating decision 
denying entitlement to service connection for a left lip scar 
is not so significant that it must be considered in order to 
fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 3.303, 3.304 (2003).

2.  New and material evidence to reopen a claim of 
entitlement to service connection a left leg disorder has not 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).

3.  New and material evidence to reopen a claim of 
entitlement to service connection a lip scar has not been 
received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also, 
38 C.F.R. § 3.159 (2003). 

In Pelegrini v. Principi. 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication is entered by the agency of original 
jurisdiction decision on a claim for VA benefits, even if the 
claim and initial unfavorable adjudication occurred prior to 
the enactment of the VCAA.  

While strict compliance with the 2004 Pelegrini doctrine was 
impossible at the time of the June 1996 rating decision, in 
the Board's view, correspondence dated in March 2004 
substantially complies with the notice requirements of 38 
U.S.C.A. § 5103.  To this end, the appellant was informed of 
evidence needed to support his claims for service connection.  
He was notified of the type of evidence VA would obtain, and 
evidence and information he was responsible for providing.  

Hence, while the VCAA notice was not issued in the 
chronological sequence contemplated by the Court in 
Pelegrini, a notice error such as this does not result in 
prejudice to the appellant.  

In addition, the record reflects that the appellant was 
provided with notice of the rating decision from which the 
current appeal originates.  The appellant was provided with a 
statement of the case and supplemental statements of the case 
that notified him of the issues addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions made.  

In short, the veteran is aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claims, and he 
has not indicated the existence of any outstanding 
information or evidence relevant to his claims.  Based on the 
procedural history of this case and the statements from the 
veteran, it is the conclusion of the Board that VA has no 
outstanding or unmet duty to inform him that any additional 
information or evidence is needed.  

With regard to the duty to assist, VA took appropriate steps 
to obtain relevant evidence.  The RO requested VA and non-VA 
medical records identified by the veteran and records that 
were received were associated with the file.  In addition, 
the veteran was afforded a VA examination.  

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the appellant simply because VA did not explicitly ask him to 
submit all pertinent evidence in his possession.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the foregoing, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2003).  Moreover, 
the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant is not prejudiced by 
the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual background

Service medical records do not contain any complaints or 
findings associated with a psychiatric disorder.  Relevant 
personnel records do not reveal that the appellant received 
any award or medal that per se is associated with combat 
service.  

A brief statement from Ben C. Scharf, D.O., dated in December 
1970 indicated that he treated the veteran for a severe 
anxiety reaction.

During personal hearings in February 1971 and in October 
1972, the veteran testified that he was subjected to bomb 
blasts in Iwo Jima in February 1945 which caused him to be 
nervous.  He reported that he was also caught in a typhoon 
while aboard the U.S.S. Beagle.  He reported serving as a 
seaman where he performed general deck duties.  He testified 
that he first sought treatment the year he separated from 
service.

VA examinations dated in October 1970, April 1971, and March 
1973 all contain the diagnosis of anxiety neurosis.  

In July 1971, the veteran was hospitalized at a VA hospital.  
He was diagnosed with a chronic conversion reaction.  

A lay statement from a serviceman dated in August 1972 
indicated that the veteran had problems with his nerves due 
to a bombing mission in February 1945.

James J. Cavenaugh, M.D., indicated in an August 1973 
statement that he had been treating the veteran for two years 
for a psychiatric disorder.

A note from Dr. Barry Lomove dated in August 1973 indicated 
that he treated the veteran since February of that year for 
nerves. 

A February 1974 VA examination diagnosed an anxiety neurosis 
in a paranoid personality. 

Statements from Dr. Cavenaugh dated in January and March 1974 
noted that the veteran had a diagnosis of schizophrenic 
reaction, paranoid type.

In June 1974, a lay statement from a serviceman was received 
that was identical to the one received in August 1972.

The veteran underwent a VA examination in May 1997.  The 
examiner only diagnosed anxiety disorder, not otherwise 
specified. 

In March 1998, the veteran submitted an excerpt of an article 
written by a commanding officer of the U.S.S. Beagle that 
chronicles the ships close brush with a typhoon.  The article 
noted that the author took command of the Beagle in 1943 and 
that the ship received a prestigious commendation for work at 
Iwo Jima under heavy fire.

Northport VA Medical Center (VAMC) treatment records dated in 
February 2004 noted that there were no psychiatric complaints 
of depression, sleep disturbance, anxiety, or stress.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303 (d) (2003).

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  For some factual issues, competent lay evidence 
may be sufficient.  Lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown , 6 Vet. App. 465, 469 (1994).  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) credible supporting evidence 
that the claimed in-service stressor(s) actually occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

The veteran contends that he has PTSD.  Although he reported 
being subjected to bombings and a typhoon, it is not 
necessary to address whether or not there is sufficient 
evidence independently verifying these events, since he has 
not been diagnosed with PTSD.  Since the veteran does not 
have PTSD, the Board finds that this claim must be denied 
because it lacks legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  The application of 38 C.F.R. § 3.303 has an 
explicit condition that the veteran must have a current 
disability.  Rabideau, 2 Vet. App. at 143 (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or 
disease incurred there).

For the reasons stated, the Board finds that the claim must 
be denied as a matter of law.  Hence, the benefit of the 
doubt doctrine is not for application and the claim is 
denied.  38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

New and material evidence

The regulation pertaining to the definition of new and 
material were amended in August 2001.  38 C.F.R. § 3.156(a) 
(2003).  The new regulation, however, is only applicable to 
claims filed on or after August 29, 2001.  Since the claim on 
appeal was filed prior to that date, the Board must decide 
the claim under the prior version of the regulation.

Prior to the rating decision currently on appeal, the RO's 
most recent denial of the veteran's claim of entitlement to 
service connection for a lip scar and a left leg disorder was 
in an October 1974 rating decision.  In the absence of a 
timely appeal, that rating decision became final.  
38 U.S.C.A. § 7105 (West 2002). 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has the jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the October 
1974 RO decision.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  New and 
material evidence is evidence that has not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence relevant to the claim that was before the RO at the 
time of the October 1974 rating decision consisted of service 
medical records, some personnel records; a November 1968 
private hospital report; an August 1970 statement from Henry 
Cymerman, M.D.; an October 1970 statement from Joseph 
Panzcrelle, M.D.; an October 1970 VA examination report; an 
April 1971 VA examination report; personal hearing 
transcripts dated in February 1971, October 1972, and January 
1974; lay statements dated in August 1972 and June 1974; and 
a January 1974 statement from a Dr. Cavanaugh.  

Service medical records did not contain any complaints or 
findings associated with a left leg disorder or a lip injury 
resulting in a scar.  The veteran's Notice of Separation 
indicates he served aboard the U.S.S. Beagle.

The October 1970 VA examination noted no left leg orthopedic 
disorder, and normal skin and a normal mouth.

The VA examination report noted a slight non-disfiguring scar 
on the border of the veteran's upper lip.

The personal hearing transcripts contained testimony from the 
veteran that he was hit in the face with a paint can and that 
his left leg was weak and tended to buckle.  He also stated 
that he had scars on his leg.

The lay statements from servicemen were identical in content 
and indicated that the veteran's lip was injured by a falling 
paint can and his left leg was injured when he tripped over a 
refueling hose while running to battle stations.

Dr. Cavanaugh's January 1974 statement indicated that the 
veteran reported facial and leg injuries during World War II.

Relevant evidence received since the October 1974 rating 
decision consists of service personnel records; 
correspondence dated in September 1974 from the Military 
Personnel Clerk; VA examination reports dated in April 1997, 
an Northport VA Medical Center (VAMC) records dated from May 
1996 to February 2004.

In the Board's view, the additional evidence received does 
not bear directly and substantially upon the issues at hand.  
In this regard, personnel records confirm that the veteran 
was aboard the U.S.S. Beagle.  This evidence is cumulative to 
information provided by a Notice of Separation that was 
previously of record.  Correspondence from the Military 
Personnel Clerk notes that an extensive search of medical 
data and deck logs pertaining to injuries suffered by the 
veteran produced negative results.  This information is 
cumulative of service medical records that also do not 
contain evidence of the veteran's alleged injuries.  

The April 1997 VA skin examination report notes a scar on the 
veteran's left upper lip.  This information is cumulative to 
that which was noted on the April 1971 examination report.  

The April 1997 VA joints examination report indicates that 
the veteran reported that he tripped on a refueling hose in 
service and suffered injuries when he fell.  He indicated 
that his left leg was "ripped open" and that his left 
kneecap was dislocated.  No diagnosed disorder was found 
regarding the left leg, although age-related degenerative 
changes of the left knee were diagnosed.  This evidence is 
neither duplicative nor cumulative, since the veteran offered 
more details about his left leg injury and the report 
contained medical findings that were not previously noted.  
It does not, however, bear directly and substantially to the 
claim.  In this regard, the additional detail about the 
incident in service does not offer any further proof that the 
injury occurred.  Moreover, there remains no medical evidence 
linking a left leg disorder to an in-service injury and none 
was provided as a result of the April 1997 examination.  The 
Board points out that the diagnosis of degenerative changes 
of the left knee was clearly identified as age-related and 
not the result of an injury.

For the reasons stated, the Board finds that the evidence 
received since the last final decision is cumulative and it 
need not be considered in order to fairly decide the merits 
of these claims.  

Having determined that new and material evidence has not been 
added to the record since October 1974 with regard to a lip 
scar and left leg disorder, the veteran' s application to 
reopen the claims for service connection is denied.


ORDER

Service connection for PTSD is denied.

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for a lip scar is denied.

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for a left leg disorder is denied. 


REMAND

In December 1995, the RO received the veteran's claim, which 
included an application to reopen claims for entitlement to 
service connection for his eyes, teeth, nose, lip, and left 
leg.  Thereafter, a June 1996 rating decision denied the 
veteran's claim with regard to his left leg disorder and 
facial injuries.  The veteran's October 1996 notice of 
disagreement did not limit the appeal to specific issues; 
however, a January 1998 statement of the case limited the 
facial issues to the veteran's lip scar and did not address 
his teeth, nose, or eyes.

In cases such as this when a notice of disagreement has been 
received, the appellate process has commenced and the veteran 
is entitled to a statement of the case on the issue.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
while the Board does not have jurisdiction to decide the 
issue on the merits, the issues are remanded to the RO for 
additional action. 

Accordingly, this case is REMANDED to the RO for the 
following action: 

The RO should furnish the appellant with 
a statement of the case addressing 
whether new and material evidence has 
been received to reopen the claim of 
entitlement to service connection for 
residuals of dental trauma, nose injury, 
and an eye disorder.  If, and only if, a 
timely substantive appeal is filed, the 
issue should be certified to the Board 
for appellate consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



